Title: To Benjamin Franklin from Richard Bache, 20 June 1777
From: Bache, Richard
To: Franklin, Benjamin


Dear Sir
Philadelphia June 20th. 1777
Your last was dated 4th March. I have since wrote to you once or twice. You then mentioned, that you would have an opportunity of writing in a few days more fully to your Friends here, by a swift sailing Vessel. She has not yet made her appearance, we are longing to hear from you; Our Port has been shut up by the Enemy’s Ships for some Month’s past, nothing can get in or out, we bear this with patience, as now and then we have an arrival into some of our Inlets to the Northward, or Southward. My Aunt and Sally are still in the Country, having been frequently alarmed by the Enemy’s intention of coming this way. It has been uniformly General Washington’s opinion that this place is their object, but they have let slip the opportunity, they will hardly venture now in my opinion; General Washington’s Army is near double their number, very strongly posted near Bound Brook, the Enemy occupy the Grounds from Somerset Court house to Brunswick, a space of eight or ten miles, and have yet a communication with Amboy, this communication I am in hopes will shortly be cut off. The Jersey Militia and a Regiment of Rifle Men are continually harassing the Enemy and making prisoners of their scouting and patroling parties, the day before yesterday a party of fifty Riflemen attacked a Scout of equal number, killed Eighteen of them and took some prisoners, the same day a party of the Jersey Militia took two Lieutenants and five privates prisoners, indeed a day seldom passes that something of this sort don’t happen; their Army thus wasting away, in all probability will not be able to effect any thing considerable this campaign, unless largely reinforced, which we have some reason to think will not be the case. Our Affairs at present I think, wear a better aspect, then they have at any time done, during this struggle. Having heard by accident of this opportunity of writing to you, embrace a short notice just to tell you we are well. My Love to Temple and Ben. Tell the former, we have had no Letter from him yet, and have only once heard from the latter, I have not time to write to him now. Accept my Love and believe me to be Dear and Honored Sir Your Affectionate Son
Richd: Bache
Dr. Franklin
 
Addressed: The Honble / Benjamin Franklin Esqr. / Commissioner of the United-States, at the Court of / France / Via Martinico

Notation: Bordeaux 11 Novr. 1777. Forwarded by Sir Your assd. & obt. Hble Sts. S&JH Delap
